Citation Nr: 1601238	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO. 12-00 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Whether an April 10, 1946 rating decision, a June 18, 1947 rating decision, an April 11, 1949 rating decision, or a May 4, 1950 rating decision, each of which denied entitlement to service connection for a left elbow disability, contained clear and unmistakable error (CUE).

2. Entitlement to an earlier effective date prior to September 15, 2011 for the grant of entitlement to service connection for a left elbow deformity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and His Son


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1941 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of these claims during a videoconference hearing before two of the undersigned Veterans Law Judges.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1. Entitlement to service connection for a left elbow disability was denied in April 1946 and June 1947 rating decisions. Thereafter, service department records were received and associated with the claims file, and the claim was readjudicated in April 1949 and May 1950 rating decisions.

2. Entitlement to service connection for a left elbow disability was denied in April 1949 and May 1950 rating decisions. The Veteran did not appeal either decision, and no new relevant evidence was received by VA within one year of the May 1950 rating decision.

3. The April 1949 and May 1950 rating decisions do not contain error based on the record and the law that existed at the time that either decision was made such that, had the error not been made, reasonable minds could not differ that the outcome would have been manifestly different.

4. The claim for entitlement to service connection for a left elbow disability was previously and most recently denied by the RO in a February 2002 rating decision. The Veteran did not appeal the decision, and no new relevant evidence was received by VA within one year of the February 2002 rating decision.

5. The Veteran's petition to reopen his previously denied claim of entitlement to service connection for a left elbow disability was received on September 15, 2011.

6. From the time of the February 2002 rating decision, VA received no communication or action indicating an intent to apply for entitlement to service connection for a left elbow disability, prior to September 15, 2011.


CONCLUSIONS OF LAW

1. The April 11, 1949 and May 4, 1950 rating decisions are final. VR #2, Part II, Part III, VAR 1008 (1936), 38 U.S.C.A. § 709 (1946), R&PR 12(F) (1947), VAR 1201 (1949); currently, 38 U.S.C.A. § 7015(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2015).

2. The April 11, 1949 and May 4, 1950 rating decisions denying entitlement to service connection for a left elbow disability did not contain CUE. VR #1(a), Part I, par I(d) (1933); 38 U.S.C. §§ 151-155 (1925, 1935); VR #1(a) (1937); 38 C.F.R. § 2.1077 (1942); VR #1(a), Part I, par I(b) (1943); VA Instr. #1 to Sect. 9(a) & (b) of PL 78-144, Par. 3(b) (1943); R&PR 1063 (1946, 1947); 38 C.F.R. § 3.63 (1948); 38 C.F.R. § 3.77(a), 3.79 (1948); 38 C.F.R. § 3.105(a) (2015).

3. The February 20, 2002 rating decision is final. 38 U.S.C. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2015).

4. The criteria for an effective date prior to September 15, 2011 for the grant of entitlement to service connection for a left elbow deformity have not been met. 38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, the statutory and regulatory provisions pertaining to VA's duty to notify and to assist under the VCAA do not apply to allegations of clear and unmistakable error because a CUE motion is not a claim or an appeal, but is a collateral attack upon a previous final decision. Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); Simmons v. Principi, 17 Vet. App. 104, 109 (2003).

Regarding the Veteran's earlier effective date claim, VA has met all statutory and regulatory notice and duty to assist provisions. The Veteran was provided notice in connection with his earlier effective date assertion in an October 2011 letter; however, the grant of service connection for left arm deformity in the October 2011 rating decision represented a substantiation of his claim, and thus the filing of a notice of disagreement with the effective date did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements. Therefore, any defect as to notice is not prejudicial. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements). Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the October 2011 letter. Dingess/Hartman, 19 Vet. App. at 478.

The Veteran's service treatment records and VA medical treatment records have been obtained. Also, the Veteran was provided a VA examination in October 2011. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015). This examination was adequate because it provided sufficient information to decide the appeal and was based on a review of the relevant medical records by an examiner with appropriate expertise. 38 C.F.R. § 3.159(c)(4) (2015); Barr v Nicholson, 21 Vet. App. 303 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Pursuant to a settlement agreement in National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's April 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the March 2012 hearing. In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board. See the September 2013 letter. Subsequently, the Veteran requested only to have the prior decision vacated and to have a new hearing. In August 2015, the Veteran was afforded a new videoconference hearing. This decision satisfies that request.

The Veteran testified at hearings conducted in March 2012 and August 2015 before two of the undersigned VLJs on the issues of entitlement to service connection for hypertension and an increased rating for low back disability. Copies of the hearing transcript are of record. 

Under the law, VLJs who conduct hearings must participate in making the final determination of the claim involved. 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015). Appeals may be assigned only to an individual VLJ or to a panel of not less than three members. See 38 U.S.C.A. § 7102(a). Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Court interpreted 38 C.F.R. 
§ 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision. In a November 2015 letter, the Veteran was offered the opportunity to present testimony before a third VLJ. However, in response, he declined, waiving his right to appear at an additional hearing before a third VLJ. See the Veteran's November 2015 response form. Thus, there is no hearing request pending at this time, and the Board has complied with the requirements set forth in Arneson. 38 C.F.R. § 20.700(a) (2015).

Also, in Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation. They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the August 2015 videoconference hearing, the VLJ fully explained the issue on appeal, and asked questions focused on the date of onset of the disability in question and previous rating decisions. The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States. No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. As such, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

CUE

The Veteran was separated from service in December 1945 and filed a claim of entitlement to service connection for a left arm disability in March 1946. The RO denied service connection for the Veteran's claimed disability on April 10, 1946, and again on June 18, 1947, characterizing the disability as aggravation of old elbow injury and left elbow deformity, respectively. Subsequently, pertinent service department records were received and associated with the claims file. Accordingly, the RO then readjudicated the Veteran's claim on April 11, 1949, and again on May 4, 1950, after considering the newly associated service records. See R&PR 12(F) (1947); VAR 1201(F) (1949). Thus, as the earlier rating decisions were reconsidered on the basis of newly obtained, pertinent service records, those rating decisions were not final, but were subsumed by the April 11, 1949, and May 4, 1950, rating decisions. Id. 

None of the above rating decisions was appealed by the Veteran, and no new evidence pertinent to his claim of entitlement to service connection for a left elbow disability was received by VA within one year of the May 4, 1950, rating decision. Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the April 11, 1949, decision or the May 4, 1950, decision. Therefore, those decisions are final. VR #2, Part II, Part III, VAR 1008 (1936), 38 U.S.C. § 709 (1946), VAR 1201 (1949); currently 38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). See also 38 C.F.R. § 3.156(b), (c).

Previous determinations which are final and binding will be accepted as correct in the absence of CUE. Where evidence establishes such error, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 38 C.F.R. § 3.105(a) (2015).

CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error. Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993). In order to find CUE it must be determined (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different. Grover v. West, 12 Vet. App. 109, 112 (1999) (citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In a petition for revision under CUE, "[t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated." Crippen v. Brown, 9 Vet. App. 412, 418 (1996). Also, for a petition of CUE to be reasonably raised, the applicant must provide some degree of specificity as to what the error is, and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the error would have manifestly changed the outcome at the time it was made. Bustos v. West, 179 F.3d 1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 (1992)); see also Fugo, 6 Vet. App. at 44 (1993). Additionally, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable." Fugo, 6 Vet. App. at 43-44. Moreover, VA's breach of a duty to assist cannot form the basis for a claim of CUE. Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

A CUE assertion "is not a generalized assertion of entitlement to benefits. Rather, it is an assertion that the [Board] committed a particular clear and unmistakable error." Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2001). Each theory of CUE is an entirely separate and distinct claim. See id.at 1362. "Under the principle of res judicata, '[o]nce there is a final decision on the issue of [CUE] . . . that particular claim of [CUE] may not be raised again.'" Link v. West, 12 Vet. App. 39, 44 (1998) (quoting Russell v. Principi, 3 Vet. App. 310, 315 (1992) (en banc)).

At the time of the April 10, 1946, June 18, 1947, April 11, 1949, and May 4, 1950, rating decisions, the governing legal authority provided that service connection may be granted for disability resulting from disease or injury incurred or aggravated in active service. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service connection, such doubt will be resolved in favor of the veteran. See 38 U.S.C. §§ 151-155 (1925, 1935); VR #1(a) (1937); 38 C.F.R. § 2.1077 (1942); R&PR 1063(A) (1946); 38 C.F.R. §§ 3.63(a), 3.77(a) (1948). The veteran is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination. See VR #1(a), Part I, par I(b) (1943); R&PR 1063(A) (1946); 38 C.F.R. §§ 3.63(b), 3.79 (1948).

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder. A pre-existing injury or disease is considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease. VR #1(a), Part I, par I(d) (1933). Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. VA Instr. #1 to Sect. 9(a) & (b) of PL 78-144, Par. 3(b) (1943); R&PR 1063(I) (1946, 1947); 38 C.F.R. 
§ 3.63(i) (1948).

As reflected in the Veteran's September 15, 2011, application for revision under CUE and testimony given during his March 2012 Board personal hearing, the Veteran argues that, in the April 11, 1949, and May 4, 1950 rating decisions, the RO failed to properly apply applicable law in adjudicating the Veteran's service connection claim; specifically, the RO did not properly apply the presumptions of soundness and/or aggravation. The Veteran contends that, while a left elbow disorder existed prior to service, the disorder was clearly aggravated during service, which was specifically shown after the Veteran incurred an in-service injury after falling from a truck and twisting his left arm.

In this case, the evidence before the RO at the time of April 11, 1949, and May 4, 1950, rating decisions consisted of the Veteran's service records. The April 1940 report of the Veteran's examination for entrance into service reflects that the musculoskeletal defect of deformity of the left arm was noted. There was noted to be interference with complete extension of the arm, with pronation and supination normal. It was noted that the Veteran had a deformity of the left arm from a fracture of the elbow from 10 years before that did not produce a visible deformity in uniform. It was also noted that the Veteran's extension was limited by 10 degrees, and that he was considered to be physically fit for active duty. 

Service treatment records further reflect that the Veteran was hospitalized from November 1941 to February 1942 for his elbow disorder. A November 1941 hospital record reflects that the Veteran reported suffering an injury about three weeks prior, when he fell out of a truck and twisted his elbow. He reported that since then, he had had aching and pain in the elbow, and pain on lifting. It was noted that these symptoms had existed previously, and that he had an old, healed fracture of the left elbow with deformity. In this regard, the Veteran reported a history of falling from a fence in 1925 at the age of three and fracturing the left elbow, and falling from some milk crates three years later in 1928 and again fracturing the same elbow. He further reported fracturing the elbow a third time in 1930, at the age of eight, and that, after the third fracture, the elbow was not reduced properly, and, as a result, had remained deformed since then.

On examination in November 1941, the Veteran had marked deformity of the left elbow, with normal flexion, and limitation of extension of about 30 degrees from full extension. It was noted that a piece of bone could be felt in the elbow region, and that there was atrophy of left arm muscles. It was further noted that the Veteran's left elbow condition had not been incurred in the line of duty, existed prior to his induction, and was unimproved. His final diagnosis was injury, secondary result of fracture of the humorous, left, at elbow, severe, accidentally incurred first by falling of a fence in 1925, second by falling off milk crates in 1928, third by falling off a cannon in 1930, manifested by adduction deformity of elbow, limitation of extension, and X-ray findings of separation of the capitulum and external condyle of humerus, left, with increased bone deposit in the coronoid fossa. The Veteran's final diagnosis in January 1942, when he was transferred to a general hospital, was unchanged. 

A January 1942 report of examination of the Veteran reflects the same history of the Veteran's condition of fracturing his elbow three times prior to service, and his elbow remaining deformed after not being reduced properly following the third fracture. It was noted that he entered the hospital because of injury about four months before, while on maneuvers, after falling off of a truck and twisting the same elbow. He reported having aching pain in the elbow since then, especially when lifting, but the symptoms were noted to have existed prior to the time he went into service.

Physical examination revealed that there was an obvious deformity of the left elbow, weakness in the left arm, and approximately 30 degrees limitation of full extension. There was slight limitation in supination of the forearm, and pain on hyperextension of the arm at the elbow joint. On examination of the bone and joint itself, there was a large exostosis over the lateral condyle of the humerus that was approximately three and an half to two and a half centimeters, in its presenting diameters, placed medial to the lateral condyle. There was definite muscle lost on extension of the forearm, and some muscle lost as compared to the right and the biceps. It was noted that he was admitted to a hospital for further observation in November 1941, where X-rays were taken, and that the olecranon itself seemed to be displaced medially because of his deformity, the head of the ulna seemed to be greater than normal, and there was some looseness of the head of the ulna at its joint with the humerus.

The initial summary of the Veteran's hospitalization in January 1942 was that the Veteran had injured his left elbow three times prior to military service, was a national guardsman, and, because of a none too strenuous physical examination, was allowed to remain in the Army, but that after active work in his new station and maneuvers coupled with another injury of falling off a truck and twisting his left elbow, he began to notice severe aching pain in the left elbow, and was unable to do proper lifting and other detailed work. It was noted that he was sent to a hospital in November 1941 for observation, but because of no improvement he was referred to a general hospital for treatment. The working diagnosis was old fracture, lateral condyle, left humerus, with displacement medially, and old separation of the left ulna at its head with calcification of this at its joint.

The Veteran's final diagnosis in February 1942 was injury, secondary result of fracture, simple, complete, external condyle, humerus, left, not incurred in line of duty, and existing prior to service, first from falling off of a fence in 1925, second by falling off a milk crate in 1928, and third by falling off a cannon, manifested by varus deformity of the elbow, left, with pain on exertion and limitation of motion. The Veteran was noted to have returned to duty in February 1942 after treatment. It was also noted that he was to be reclassified by his own company. 

A March 9, 1942, memorandum contains a request for a reclassification of the Veteran, as he was unable to perform the duties required of limited service enlisted men. March 12 to 19, 1942, records reflect that the Veteran's chief complaint was injury to the left elbow, which pained him, especially when exposed to cold or using the arm too much. March 12 physical examination revealed range of left elbow motion of 150-45, and full pronation and supination. There was moderate course grating on movement, and 30 degree varus deformity of the elbow. The external condyle was prominent and distorted, and the medial condyle appeared to be less prominent than usual. Extension power was poor, flexion was 75 percent of normal, and grip was 75 percent of normal. A March 15, 1942, Certificate of Disability for Discharge reflects that the Veteran had injury, secondary result of fracture, simple, complete, external condyle, humerus, left, in 1925 when the Veteran fell from a fence. It also notes that the injury was manifested by weakness, deformity, and occasional pain of the left elbow, that it incapacitated because of such weakness, deformity, and pain. It further indicates that the disability was not incurred in the line of duty, existed prior to entry into service, and was not aggravated by military service, and that the Veteran was able to do limited military duty not involving extensive use of the left elbow.

A March 19, 1942 memorandum again reflects that the Veteran had the physical defect of injury, secondary, result of fracture, simple, complete, external condyle, humerus, left, in 1925, prior to service. It further reflects that the Veteran was incapacitated for full military service because of weakness, deformity, and pain in the left elbow with lifting and other heavy work and loss of carrying angle, but that it was believed that the government could still obtain useful service from him, provided he was assigned to limited duty not entailing any heavy lifting. It was noted that the Veteran stated that he had been able to drive light trucks and passenger cars for the past year without untoward effect. A March 21, 1942, record indicates that the Veteran was discharged for return to duty. 

June and September 1943 service treatment records reflect follow up treatment for the left elbow. A May 1945 treatment record reflects that the Veteran complained of pain in the left elbow, and had old fracture with deformity but excellent range of motion. The diagnosis was arthritis, traumatic, mild, noted not to be incurred in duty and to have existed prior to service. 

The December 1945 report of the Veteran's examination at the time of his separation from service reflects that the Veteran reported arthritis of the left elbow as a significant injury. On examination, musculoskeletal defects included varus deformity of the left elbow, noted to have existed prior to service. 

After reviewing the record, the Veteran's claim of CUE must be denied. There is no error in either rating decision, based on the record and the law that existed at the time the decision was made, such that reasonable minds could not differ as to whether, had the error not been made, the outcome would have been manifestly different.

The Veteran's disability of deformity of the left elbow from a previous fracture, which was productive of limitation of arm extension, was noted on his entrance examination, and the Veteran has not asserted that he did not have a left elbow disability prior to his period of service, or that such disability was not noted on his entrance examination. Thus, the Veteran could not be presumed to have been in sound condition with respect to his left elbow on entry into service, and, therefore, the soundness presumption provisions of VR #1(a), Part I, par I(b), R&PR 1063(A), and 38 C.F.R. §§ 3.63(b) and 3.79 (1948) do not apply. 

The record does not reflect that there are, and the Veteran has not identified, any facts known but not before the RO at the time of the April 11, 1949, and May 4, 1950, rating decisions. Rather, the Veteran essentially argues that the law then in effect was incorrectly applied, which resulted in error that, if not made, would have compelled a manifestly different outcome. However, no such error exists in either rating decision, as the RO did not incorrectly apply the law then in effect regarding the aggravation of pre-existing injuries in any way that would have compelled a manifestly different outcome had the error not been made based on facts available at time of the April 11, 1949, and May 4, 1950, rating decisions. In short, the Board finds no CUE in the RO's determination that the Veteran's left elbow disability was not aggravated in service. 

In order for the Board to find CUE in the April 11, 1949, and May 4, 1950, rating decisions, it would have to find that the RO, if properly applying the law then in effect, could not have found that the Veteran's left elbow disability did not increase in severity or that, if it did found that the Veteran's disability increased in severity, that it could not have found that such increase was not clearly and unmistakably due to natural progression of the Veteran's pre-existing left elbow deformity. 

However, the RO could have reasonably determined that the Veteran's pre-existing left elbow disability did not undergo an increase in severity during service. The Veteran's service treatment records, which were the only medical evidence of record at the time of the April 11, 1949, and May 4, 1950, rating decisions, consistently and repeatedly contained the finding that the Veteran's left elbow disorder, both after his 1941 in-service incident of falling out of a truck and twisting his elbow, and throughout his entire period of service, existed prior to service, and was not aggravated by service. In this regard, service treatment records repeatedly note, in connection with the finding that the Veteran's left elbow symptoms existed prior to his entry into service, the Veteran's history of fracturing his elbow three separate times prior to service, with his elbow not being reduced properly following the third fracture, resulting in his elbow deformity.

There is evidence that could be seen as indicating an increase in the Veteran's left elbow disability during service. While the April 1940 report of the Veteran's examination for entrance into service reflects that the Veteran's extension was limited by 10 degrees, and that he was considered to be physically fit for active duty, his extension was noted to be limited by 30 degrees in November 1941 and January 1942, and by 45 degrees in March 1942. Also, throughout his period of service, the Veteran had his duties reclassified. He was found to be incapacitated for full military service because of weakness, deformity, and pain in the left elbow with lifting and other heavy work, and also found to have been unable to perform the duties required of limited service enlisted men in March 1942. Furthermore, a May 1945 service treatment record reflects the earliest diagnosis of arthritis of record. 

However, even considering this evidence, the RO could have reasonably determined that the Veteran's pre-existing left elbow disability did not undergo an increase in severity during service. The in-service findings of less range of motion than found on the entrance examination do not compel the conclusion that the Veteran's left elbow condition underwent a permanent worsening in service, as opposed to temporary flare-ups, or that the RO could not have reasonably found other explanations for the difference in findings. The May 1945 service treatment record that, while noting an elbow deformity, indicated that the Veteran had excellent range of motion. Likewise, the in-service reclassification of the Veteran's duties and findings of the Veteran not being fit for his current duty due to his left elbow condition do not compel the conclusion that such unfitness for duty and reclassification necessarily showed a worsening in the Veteran's left elbow condition. The January 1942 hospital note indicating that, although the Veteran had injured his left elbow three times prior to military service, he had been allowed to remain in the service because of a none too strenuous physical examination. 

Even those service records reflecting increased limitation of motion findings compared with those on the entrance examination, and reflecting that the Veteran was unfit for his current duties and recommended for a change in duties, consistently note, in connection with these findings and conclusions, that the Veteran's left elbow disorder had not been caused or aggravated in service. 

Similarly, regarding the diagnosis of arthritis in May 1945, there is no indication that it was necessarily the result of new or changed X-ray reports or other findings, or that it was a newly developed condition, rather than a different diagnosis for or characterization of the Veteran's left elbow condition. While the Veteran was diagnosed as having mild, traumatic arthritis in the May 1945 treatment note, the same treatment note states that such arthritis was not incurred in duty and existed prior to service.

The Board has considered the Veteran's contentions that the RO's conclusion in the April 11, 1949, and May 4, 1950, rating decisions that the Veteran's left elbow condition had not been aggravated in service, was incorrect. The Board further notes their assertions that in-service aggravation of the Veteran's left elbow disability was subsequently shown in the medical evidence and in the October 2011 rating decision granting service connection for left elbow deformity. However, these arguments are essentially that the RO incorrectly weighed or evaluated the factual evidence in the April 11, 1949 and May 4, 1950, rating decisions. Therefore, they cannot provide a basis for establishing CUE in either decision. See Crippen, 9 Vet. App. at 418. 

In his September 2011 assertion of CUE, the Veteran argued CUE in the April 10, 1946, rating decision and all subsequent rating decisions pertaining to his left elbow disability; in a February 20, 2002, rating decision, the RO denied the Veteran's petition to reopen the previously denied claim of entitlement to service connection for a left elbow condition on the basis that new and material evidence had not been submitted to reopen the claim. However, the Veteran has not identified any error in that particular decision with an adequate degree of specificity to reasonably raise the issue of CUE in that decision; the Veteran has not specifically identified any error at all in that decision. Therefore, the issue of whether the February 20, 2002, rating decision contained CUE has not been reasonably raised.

During his August 2015 videoconference hearing, the Veteran contended that the RO relied upon a clerk's note in the Veteran's service treatment records indicating the Veteran had three previous fractures of his left arm/elbow. The Veteran claims that the Veteran did not have prior fractures but instead only had bruising of the arm before military service. The Veteran contends that the RO should not have relied on this record and should have instead done additional medical tests to show that this note in the Veteran's service treatment records was incorrect. 

Assuming that the RO had somehow discerned that this record was incorrect, the additional duty to perform medical testing would have had to arisen through the duty to assist the Veteran. A breach of the duty to assist cannot form the basis for an assertion of CUE. Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In light of the above, the Veteran has not established that the RO ignored or incorrectly applied the statutory and regulatory provisions applicable at the time of the April 11, 1949, and May 4, 1950, rating decisions. Accordingly, the Veteran's application for revision of prior rating decisions due to CUE must be denied.


Earlier Effective Date

In pertinent part, the effective date of an award of benefits is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later. 38 U.S.C.A. 
§ 5110 (West 2014); 38 C.F.R. § 3.400 (2015). Under VA regulations, a claim includes a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

As noted above, the Veteran filed an application in March 1946, claiming that VA benefits should be awarded for a left arm disability. The RO denied service connection for the Veteran's claimed disability in April 10, 1946, June 18, 1947, April 11, 1949, and May 4, 1950, characterizing the disability as aggravation of a previous elbow injury, left elbow deformity, and left elbow injury.

In April 2001, the Veteran filed a petition to reopen his previously denied claim of entitlement to service connection for a left arm disability. In a February 20, 2002, rating decision, the RO denied the Veteran's petition to reopen the previously denied claim on the basis that new and material evidence had not been submitted. That rating decision was not appealed, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran. Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the February 20, 2002, decision. Therefore, that rating decision is final. 38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). See also 38 C.F.R. § 3.156(b), (c) (2015). 

The Veteran filed another application to reopen his previously denied claim for a left elbow disability on September 15, 2011. There is no correspondence in the file that was received after the February 20, 2002, rating decision was issued, but prior to the Veteran's September 15, 2011, claim that could be considered a claim to reopen, and neither the Veteran nor his representative have asserted otherwise. Accordingly, the Board finds that the correct date of claim is September 15, 2011. This is the earliest possible effective date, as there is no earlier, unadjudicated, pending claim, and September 15, 2011, is more than one year after the Veteran's discharge from service.

The Veteran contends that entitlement to service connection arose long before September 15, 2011. However, even if entitlement had arisen prior to September 15, 2011, there is no basis for an earlier effective date because the controlling law sets the date of a grant of service connection as the date of claim or the date entitlement arose whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2015).

Accordingly, the Board finds that the claim for an effective date prior to September 15, 2011, for the grant of entitlement to service connection for a left elbow deformity must be denied. 


ORDER

The motion to revise or reverse the April 10, 1946, rating decision, June 18, 1947, rating decision, April 11, 1949, rating decision, and May 4, 1950, rating decision, each denying entitlement to service connection for a left elbow disability, on the basis of CUE is denied.

An effective date prior to September 15, 2011, for the grant of entitlement to service connection for left elbow deformity is denied.



____________________________	____________________________
      P.M. DiLorenzo				Robert C. Scharnberger
        Veterans Law Judge	            	              Veterans Law Judge
   Board of Veterans' Appeals 	                         Board of Veterans' Appeals



_______________________________________
Vito A. Clementi
Veterans Law Judge 
Board of Veterans' Appeals


Department of Veterans Affairs


